FOURTH DIVISION
                            ELLINGTON, P. J.,
                       BRANCH and 14LASTNAME, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 September 24, 2015




In the Court of Appeals of Georgia
 A14A0718. LEGACY ACADEMY, INC. et al v. MAMILOVE, JE-038
     LLC et al.

      ELLINGTON, Presiding Judge.

      In Legacy Academy, Inc. v. Mamilove, LLC, 328 Ga. App. 775 (761 SE2d 880)

(2014), this Court affirmed the jury’s verdict in favor of plaintiffs Mamilove, LLC,

Michele Reymond, and Lorraine Reymond (collectively, “Mamilove”). In Legacy

Academy, Inc. v. Mamilove, LLC, 297 Ga. 15 (771 SE2d 868) (2015), the Supreme

Court of Georgia reversed Divisions 4 and 5 of this Court’s opinion, finding that

Legacy Academy, Inc. and its officers, Frank and Melissa Turner (collectively,

“Legacy”), were entitled to a directed verdict on Mamilove’s claims for rescission,

fraud, negligent misrepresentation, and violation of the Georgia RICO statute.
Accordingly, we vacate Divisions 4 and 5 of our opinion and adopt the opinion of our

Supreme Court as our own in place of those divisions.

      In light of the foregoing, Divisions 2, 3, 9, 10, and 11 of our previous opinion

address issues which are now moot; accordingly, we vacate these divisions. The

Supreme Court did not address Divisions 1, 6, and 8. The analysis in Division 7 of

our opinion, in which we considered whether the trial court erred in denying Legacy’s

motion for a directed verdict on its counterclaim for breach of contract, was based on

two alternate grounds. That portion of Division 7 which is based on our conclusion

that the jury found that the franchise agreement was rescinded, particularly the second

sentence of the first paragraph of Division 7 and the accompanying citation, is

inconsistent with the opinion of the Supreme Court. That portion of Division 7 is

therefore vacated. See Shadix v. Carroll County, 274 Ga. 560, 563-564 (1) (554 SE2d

465) (2001).

      In accordance with the directive of the Supreme Court, the jury’s verdict, “in

its entirety,” must be reversed and the case remanded for a new trial on the parties’

claims, other than for rescission, fraud, negligent misrepresentation, and violation of

the Georgia RICO statute.



                                          2
      Judgment reversed and case remanded with direction. Andrews, P. J., Barnes,

P. J., Phipps, P. J., McFadden, Ray and McMillian, JJ., concur.




                                        3